DETAILED ACTION
1.	This office action is in responsive to the applicant’s arguments filed on 12/31/20.
2.	The present application is being examined under the pre-AIA  first to invent provisions.
3.	Claims 1-20 are currently pending.
4.	Claim 1-4, 8-11 and 14 are amended. Claims 5-7, 12-13 and 15-20 are previously presented.
 
Response to Arguments
                                           Response: 35 U.S.C.  § 112
5.    Examiner Response:
Applicant’s arguments, see page 15, filed 12/31/20, with respect to the 35 U.S.C. 112 rejections have been fully considered and are persuasive.  The 35 U.S.C. 112 rejections of claims 1-13 and 15 has been withdrawn. 

                                      Response: Non-Statutory Double Patenting Rejection
6.    Applicants argue:
“Independent claim 1 has been amended to recite, in pertinent part, “detecting a change in computational load of the computing resources above a predetermined threshold in the data center region, dynamically model a number of air conditioning units, an amount of air conditioning tonnage, an HVAC air flow rate, an HVAC air flow temperature, and a cooling air to thermodynamically balance the change in computational load above the predetermined threshold in the data center region, and dynamically controlling the HVAC system controls to supply the cooling air based on the modeled number of air conditioning units, the modeled 
In view of the above, Applicant respectfully submits that claim 1 overcomes the double patenting rejection. Claim 14 has been amended to recite similar subject matter as claim 1, and therefore overcomes the double patenting rejection for similar reasons as claim 1.
Accordingly, Applicant respectfully requests that the double patenting rejection of claims 1 and 14 be withdrawn.” (Remarks: page 14)

7.    Examiner Response:
The recent amendment made to the claims has detecting a change in computational load of the computing resources above a predetermined threshold in the data center region; dynamically modeling a number of air conditioning units, an amount of air conditioning tonnage, an HVAC air flow rate, an HVAC air flow temperature, and a cooling air to thermodynamically balance the change in computational load above the predetermined threshold in the data center region; and dynamically controlling the HVAC system controls to supply the cooling air based on the modeled number of air conditioning units, the modeled amount of air conditioning tonnage, the modeled HVAC air flow rate, the modeled HVAC air flow temperature, and the modeled cooling air to thermodynamically balance the change in computational load above the predetermined threshold in the data center region.  The examiner notes that the recent detecting a change in temperature above a predetermined threshold in a specific region of the data center; performing an update of the thermal analysis of the data center in response to the detected change in temperature above the predetermined threshold in the specific region of the data center; dynamically controlling a location of an additional partition in the data center to be at a predetermined distance of the specific region of the data center; dynamically controlling the HVAC system controls to supply cooling air at a specific temperature in the specific region based on the location of the additional partition in the data center”.  These limitations are detects a temperature increase above a predetermined threshold in a specific region of the data center and supplying cooling air to lower that temperature.  Also, while the issued patent U.S. Patent 9,250,663 does not have claims that are written the same as the recent amendment, the issued patent U.S. Patent 9,250,663 and the current application are still directed towards the same inventive concept, where there is a detection of a change in temperature at a specific location in the data center, and cool air is supplied to this region to reach a desired temperature.  This can be seen in the issued patent where it states “receiving a user selection of at least one modeled partition location based on the overlaid thermal analysis; and dynamically modeling a modeled partition for each of the at least one modeled partition location in the data center to create a modeled data center region, wherein the programming instructions are further operable to dynamically model a heating, ventilation and air conditioning (HVAC) system based on the overlaid thermal analysis and the at least one modeled partition location to provide a desired temperature in the model data center region”. Therefore, 

                                              Response: 35 U.S.C.  § 103
8.    Applicants argue:
“Notwithstanding the Examiner's assertions, Applicant respectfully submits that Rasmussenl, Ramussen2, Gao, Morgan, Chardon, and Beitelmal, either alone or in combination, fails to disclose or suggest the above recited features of claim 1.
Paragraph [0054] of Rasmussenl discloses that a room model is essentially a data center 100 and additional data related to the power and cooling consumption and capacity of each rack may be included in an informational block. Paragraph [0064] of Rasmussenl discloses that a user may designate one or more desired locations in the data center for the installation of new equipment. Paragraph [0070] of Rasmussenl discloses that an analysis is conducted to determine if there is adequate cooling at each rack in the facility and/or at individual pieces of the equipment. However, Rasmussenl does not disclose the above added features of claim 1. In fact, Rasmussenl merely discloses performing an analysis to determine if there is adequate cooling, which is different from dynamically model a number of air conditioning units, an amount of air conditioning tonnage, an HVAC air flow rate, an HVAC air flow temperature, and a cooling air to thermodynamically balance the change in computational load above the predetermined threshold in the data center region.” (Remarks: pages 17-18)


9.    Examiner Response:
The examiner respectfully disagrees.  In the Rasmussen ‘024 reference, a room model is developed that shows the location of equipment in the facility.  Different levels of power and cooling availability is displayed.  The predicted cooling capacity is calculated based on the floor plan model.  The predicted cooling capacity is adjusted based on measured airflow. The examiner considers the equipment that is being modeled in the room model to be the air conditioning units and HVAC, since the amount of cooling air being consumed at a rack in the data center and the available airflow from the airflow devices is being analyzed.  Also, a determination is made as to whether the layout design of the facility is satisfactory.  This further demonstrates that the Rasmussen ‘024 reference teaches the limitation that states “dynamically model a number of air conditioning units, an amount of air conditioning tonnage, an HVAC air flow rate, an HVAC air flow temperature, and a cooling air to thermodynamically balance the change in computational load above the predetermined threshold in the data center region”, since the layout of the equipment within the facility is changed if the layout design is not satisfactory, see paragraphs [0014], [0048] –[0049] and [0054] of the Rasmussen ‘024 reference.

10.    Applicants argue:
“Paragraph [0017] of Chardon discloses 3-D images reflecting real-time values that are continuously collected from sensors placed throughout the datacenter and processed by a computing system to update the 3-D image displayed. Paragraph [0030] of Chardon discloses a safe operating range may be defined and only variations above or below the range are shown as color gradations. However, Chardon does not disclose the above added features of claim 1. In (Remarks: page 19)

11.    Examiner Response:
The examiner notes that the recent amendment to the claim 1, states that a change in the computational load of the computing resources above a predetermined threshold in the data center is detected “detecting a change in computational load of the computing resources above a predetermined threshold in the data center region”.  However, the claim language does not state how the change in of the computing resources is being detected.  In the Chardon et al. reference, the ranges of the temperature measurements are displayed, where it shows a safe operating range for the temperature measurements as well as temperature measurements above and below the safe operating range.  Variations of above or below the safe operating range are shown as color gradations.  The examiner also considers the temperature measurement above the safe operating range to be the predetermined threshold, since the temperature above the safe operating range will not have the data center functioning efficiently. This demonstrates that there is a detection of a change in the computational load of the computing resources above a predetermined threshold in the data center, see paragraphs [0029] – [0031] of the Chardon et al. reference. 

12.    Applicants argue:
“Paragraph [0015] of Beitelmal discloses modifying the volume flow rate of cooling fluid from a plenum of the cooling system. Paragraph [0018] of Beitelmal discloses a pressurized enclosure 18 being subdivided into a plurality of zones 20a-20b by a plurality of partitions 22a-22j. However, Beitelmal does not disclose the above added features of claim. In fact, Beitelmal (Remarks: page 19)

13.    Examiner Response:
The applicant argues that none of the prior art of record teaches the recent amendment that states “dynamically controlling the HVAC system controls to supply the cooling air based on the modeled number of air conditioning units, the modeled amount of air conditioning tonnage, the modeled HVAC air flow rate, the modeled HVAC air flow temperature, and the modeled cooling air to thermodynamically balance the change in computational load above the predetermined threshold in the data center region”.  The examiner notes that the Beitelmal reference teaches a controlling operation that controls the operation of the controllable partitions (CPs), which relates to the operation of the cooling systems.  The cooling system adjust the cooling fluid (e.g. air, other gases, liquid, etc.) flow to and/or from various racks within the data center.  The positioning of the controllable partitions controls the cooling fluid movement between the zones of the data center.  Also, a computation fluid dynamics tool (FLOVENT) predicts the temperature variations of the data center, based on the fluid flows.  This demonstrates that there is a control operation of the Beitelmal reference that teaches the limitation shown above, since by controlling the placement of the CPs within the data center, the movement of the cooling fluid (e.g. air, other gases, liquid, etc.) is being controlled, see paragraphs [0014] –[0015], [0018], [0037] and [0076] of the Beitelmal reference.


14.    Applicants argue:
“To establish a prima facie case of obviousness, all claim limitations must be taught or suggested by the prior art. See, In re Royka, 490 F.2d 981, 985, 180 USPQ 580, 583 (CCPA 1974); see also, In re Vaeck, 947 F.2d 488, 20 USPQ2d 1438 (Fed. Cir. 1991).1 If the prior art reference(s) do not teach or suggest ah of the claim limitations, Office personnel must explain why the differences between the prior art and the claimed invention would have been obvious to one of ordinary skill in the art (MPEP 2141). Applicant submits that no proper combination of the applied art teaches or suggests each and every feature of the claimed invention.” (Remarks: page 16)

15.    Examiner Response:
The examiner respectfully disagrees. The examiner that the Rasmussen et al., Rasmussen et al. ‘414, Gao et al., Morgan et al., Chardon et al. and Beitelmal et al. all deal with analyzing a data center. The Chardon et al. reference teaches updating the overlaying of the thermal analysis on a map of the data center to provide an overlaid thermal analysis as well as detecting a change in temperature above a predetermined threshold in a specific region of the data center.  This information of the data center is displayed in 2D and 3D, see paragraphs [0029] – [0031] of the Chardon et al. reference.  It would have been obvious to a person of ordinary skill in the art at the time of the applicant’s invention to modify the teachings of Rasmussen et al., Rasmussen et al. ‘414, Gao et al. and Morgan et al. of changing the air flow of a data center due to the modeled partition by incorporating the limitations stated above for visualizing data of a data center. The motivation to combine the Chardon et al. reference is that the Chardon et al. reference teaches that by using 3D color visualization to display the differences and changes in the monitored 
The Beitelmal et al. reference teaches dynamically controlling a location of an additional partition in the data center to be at a predetermined distance of the specific region of the data center; dynamically controlling the HVAC system controls to supply cooling air at a specific temperature in the specific region based on the location of the additional partition in the data center and dynamically controlling the HVAC system controls to supply the cooling air based on the modeled number of air conditioning units, the modeled amount of air conditioning tonnage, the modeled HVAC air flow rate, the modeled HVAC air flow temperature, and the modeled cooling air to thermodynamically balance the change in computational load above the predetermined threshold in the data center region, see paragraphs [0014] –[0015], [0018], [0037] and [0076] of the Beitelmal reference.  It would have been obvious to a person of ordinary skill in the art at the time of the applicant’s invention to modify the teachings of Rasmussen et al., Rasmussen et al. ‘414, Gao et al., Morgan et al. and Chardon et al. of modeling a modeled partition for each location in the data center of at least one modeled partition to create a modeled data center region by incorporating limitations stated above for cooling a plurality of racks in a data center.  The motivation to combine the Beitelmal et al. reference is that the Beitelmal et al. reference teaches controlling a partition to vary a supply of cooling fluid within a zone of the data center, the operational expenses to cool the heat generated by components contained in the racks of the data center are cheaper, see paragraphs [0004] – [0005] of the Beitelmal et al. reference.

16.    Examiner Response:
	The examiner notes that the applicant’s argument regarding the PTS and Hamann references have been considered, but they’re are not used in rejecting the recent amendments to the claim 14.
	The limitations of claim 14 being argued by the applicant recite the same substantive limitations of claim 1 and are rejected using the same teachings.  

17.    Examiner Response:
	The examiner notes that the applicant’s argument regarding the PTS and Chiang references have been considered, but they’re are not used in rejecting the recent amendments to the claim 8.
	The limitations of claim 8 being argued by the applicant recite the same substantive limitations of claim 1 and are rejected using the same teachings.  

Double Patenting
18.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
14/988,860                                                             U.S. Patent 9,250,663

performing a thermal analysis of a data center;
overlaying the thermal analysis on a map of the data center to provide an overlaid thermal analysis;
receiving a user selection of at least one modeled partition location based on the overlaid thermal analysis; 
and dynamically modeling a modeled partition for each of the at least one modeled partition location in the data center to create a modeled data center region.
generating multiple models of partition placement and HVAC system controls within the data center to determine an effect of each model of the multiple models prior to implementation of a physical partition;


updating at least one of the performing, the overlaying, the receiving and the modeling after a predetermined time has expired;
detecting a change in temperature above a predetermined threshold in a specific region of the data center; 
performing another update of the thermal analysis of the data center in response to the detected change in temperature above the predetermined threshold in the specific region of the data center; 
dynamically controlling a location of an additional partition in the data center to be at a predetermined distance of the specific region of the data center; 
and dynamically controlling the HVAC system controls to supply cooling air at a 
detecting a change in computational load of the computing resources above a predetermined threshold in the data center region;
dynamically modeling a number of air conditioning units, an amount of air conditioning tonnage, an HVAC air flow rate, an HVAC air flow temperature, and a cooling air to thermodynamically balance the change in computational load above the predetermined threshold in the data center region; and
dynamically controlling the HVAC system controls to supply the cooling air based on the modeled number of air conditioning units, the modeled amount of air conditioning tonnage, the modeled HVAC air flow rate, the modeled HVAC air flow temperature, and the modeled cooling air to thermodynamically balance 

overlaying the thermal analysis on a map of the data center to provide an overlaid thermal analysis;
receiving a user selection of at least one modeled partition location based on the overlaid thermal analysis; 
and dynamically modeling a modeled partition for each of the at least one modeled partition location in the data center to create a modeled data center region,
wherein the programming instructions are further operable to dynamically model a heating, ventilation and air conditioning (HVAC) system based on the overlaid thermal analysis and the at least one modeled partition location to provide a desired temperature in the model data center region, and





Patent 9,250,663 teaches a selection of at least one modeled partition location based on the overlaid thermal analysis.  Also, a modeled data center region is created by modeling a modeled partition for each of the at least one modeled partition locations in the data center and a HVAC system is modeled based on the overlaid thermal analysis and the at least one modeled partition location.  Therefore, as stated above in section 7 of the current office action, the issued patent U.S. Patent 9,250,663 and the current application are still directed towards the same inventive concept.   


providing a computer infrastructure operable to:
perform a thermal analysis of a data center to identify cooler regions of the data center and hotter regions of the data center;
overlay the thermal analysis on a map of the data center to provide an overlaid thermal analysis which correlates the cooler regions of the data center and the hotter regions of the data center with computational resources of the data center so that cooler and hotter regions of the data center may be identified relative to a vertical axis of the data center;
generate multiple models of partition placement and HVAC system controls within the data center to determine an effect of each model of the multiple models prior to implementation of a physical partition;
receive a user selection of at least one modeled partition location based on the multiple models in view of the overlaid thermal analysis;

and dynamically model an HVAC system based on the overlaid thermal analysis and the at least one modeled partition location to provide a desired temperature in the modeled data center region, 
wherein: the thermal analysis is overlaid on an elevation plan such that cool or hot regions of the data center are identified relative to a vertical axis of the data center; 
and the dynamically modeling comprises modeling at least one vertical or at least one horizontal partition at the location of the at least one vertical or the at least one horizontal partition to display airflow patterns relative to the vertical axis of the data center.
detecting a change in temperature above a predetermined threshold in a specific region of the data center; performing another update of the thermal analysis of the data center in 
dynamically controlling a location of an additional partition in the data center to be at a predetermined distance of the specific region of the data center; 
and dynamically controlling the HVAC system controls to supply cooling air at a specific temperature in the specific region based on the location of the additional partition in the data center;
detect an increase in computational load of the computing resources above a predetermined threshold in the data center region;
dynamically modeling a number of air conditioning units, an amount of air conditioning tonnage, an HVAC air flow rate, an HVAC air flow temperature, and a cooling air to thermodynamically balance the change in computational load above the 

overlaying the thermal analysis on a map of the data center to provide an overlaid thermal analysis;
receiving a user selection of at least one modeled partition location based on the overlaid thermal analysis; 
and dynamically modeling a modeled partition for each of the at least one modeled partition location in the data center to create a modeled data center region,
wherein: the at least one modeled partition location comprises a location of at least one vertical or at least one horizontal partition;
the map of the data center includes an elevation plan of the data center; the thermal analysis is overlaid on the elevation plan such that cool or hot regions of the data center are identified relative to a vertical axis of the data center; 






Claim Rejections - 35 USC § 103
19.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 4-6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ramussen et al. (U.S. PGPub 2007/0174024) in view of Rasmussen et al. (U.S. PGPub 2007/0038414) in further view of Gao et al. (U.S. PGPub 2006/0250970) in further view of Morgan et al. (U.S. PGPub 2009/0138313) in further view of Chardon et al. (U.S. PGPub 2008/0269932) in view of Beitelmal et al. (U.S. PGPub 2004/0109288).

With respect to claim 1, Rasmussen et al. discloses “A method implemented in a computer infrastructure” as [Rasmussen et al. (paragraph [0103], paragraph [0111])];
“performing a thermal analysis of a data center” as [Rasmussen et al. (paragraph [0070])] Examiner's interpretation: The Examiner notes the phrase "thermal analysis" is not defined 
“overlaying the thermal analysis on a map of the data center to provide an overlaid thermal analysis” as [Rasmussen et al. (paragraph [0014], paragraph [0054])] Examiner's interpretation: The Examiner considers the room model to be the map of the data center, since the room model is the data center, where information about the power, cooling consumption and capacity of each rack is included in an informational block;
“receiving a user selection of at least one modeled partition location based on the overlaid thermal analysis” as [Rasmussen et al. (paragraph [0014], paragraph [0064])] Examiner's interpretation: A user designates one or more desired locations in a data center for the installation of new equipment. By there being a floor plan model that indicates the location of each of the number of equipment enclosures, and a user designating the pieces of equipment to a certain location, demonstrates that there is a selection of a modeled partition location based on the thermal analysis, since the location of where the new equipment is being designated is designated by a user and being modeled within the floor plan; 
“and dynamically modeling a modeled partition for each of the at least one modeled partition location in the data center to create a modeled data center region.” as [Rasmussen et al. (paragraph [0048], paragraph [0054])] Examiner's interpretation: By having a room model, which is essentially a model of the data center that models the different locations of the data center and the equipment in the data center, demonstrates that a partition has been modeled, since different locations (regions) of the data center have been modeled;

While Rasmussen et al. teaches dynamically modeling a modeled partition for each of the at least one modeled partition location in the data center, Rasmussen et al. does not explicitly disclose “dynamically changing a data center air flow due to the modeled partition of each of the at least one modeled partition location by modeling an effect of physical partitions being placed within the data center to shield computing resources within a data center region from hotspots within the data center; a horizontal modeled partition and a vertical modeled partition which respectively horizontally and vertically enclose the computing resources from a remaining portion of the data center such that heat emanating from the computing resources is shielded from the remaining portion of the data center by the horizontal modeled partition and the vertical modeled partition; determining environmental requirements of equipment within the modeled data center region which is enclosed horizontally and vertically by the horizontal modeled partition and the vertical modeled partition to model settings for a heating, ventilation and air conditioning (HVAC) system;
Rasmussen et al. ‘414 discloses “dynamically changing a data center air flow due to the modeled partition of each of the at least one modeled partition location by modeling an effect of physical partitions being placed within the data center to shield computing resources within a data center region from hotspots within the data center” as [Rasmussen et al. ‘414 (paragraph [0015], paragraph [0071], Fig. 4)] Examiner’s interpretation: Modeling the effect of a physical partition being placed within a data center to shield computer resources, is the same as modeling 
“a horizontal modeled partition and a vertical modeled partition which respectively horizontally and vertically enclose the computing resources from a remaining portion of the data center such that heat emanating from the computing resources is shielded from the remaining portion of the data center by the horizontal modeled partition and the vertical modeled partition” as [Rasmussen et al. ‘414 (paragraph [0153] –[0154])] Examiner’s interpretation: The Examiner considers the horizontal and vertical airflow components to be the horizontal and vertical modeled partitions, since these components are used to obtain an airflow solution for the airflow pattern; 
“determining environmental requirements of equipment within the modeled data center region which is enclosed horizontally and vertically by the horizontal modeled partition and the vertical modeled partition to model settings for a heating, ventilation and air conditioning (HVAC) system” as [Rasmussen et al. ‘414 (paragraph [0015], paragraph [0153] –[0154], paragraph [0162] –[0163])] Examiner’s interpretation: The rack cooling performance is analyzed based on the geometric symmetry of the cluster of racks.  The examiner considers the cooling performance of the racks to be the environmental requirements of equipment, since the floor plan model includes a floor plan that indicates the location of the equipment enclosures and the indication of the cooling of the equipment; 

It would have been obvious to a person of ordinary skill in the art at the time of the applicant’s invention to modify the teachings of Rasmussen et al. by incorporating dynamically changing a data center air flow due to the modeled partition of each of the at least one modeled partition location by modeling an effect of physical partitions being placed within the data center to shield computing resources within a data center region from hotspots within the data center; a horizontal modeled partition and a vertical modeled partition which respectively horizontally and vertically enclose the computing resources from a remaining portion of the data center such that heat emanating from the computing resources is shielded from the remaining portion of the data center by the horizontal modeled partition and the vertical modeled partition; determining environmental requirements of equipment within the modeled data center region which is enclosed horizontally and vertically by the horizontal modeled partition and the vertical modeled partition to model settings for a heating, ventilation and air conditioning (HVAC) system as taught by Rasmussen et al. ‘414 for the purpose of determining the cooling and power requirements of a data center.
The motivation for doing so would have been because Rasmussen et al. ‘414 teaches that by determining the cooling and power requirements of a data center, the ability to avoid unexpected failures within the data center can be accomplished (Rasmussen et al. ‘414 (paragraph [0012] – [0014]).
While the combination of Rasmussen et al. and Rasmussen et al. ‘414 teaches dynamically modeling a modeled partition for each of the at least one modeled partition location in the data center to create a modeled data center region, Rasmussen et al. and Rasmussen et al. 
Gao et al. discloses “determining a volume of the modeled data center region which is a smaller data center region than the data center and is created by the modeled partition” as [Gao et al. (paragraph [0022])];
Rasmussen et al. Rasmussen et al. ‘414 and Gao et al. are analogous art because they are from the same field endeavor of analyzing the location of the components within a data center.
It would have been obvious to a person of ordinary skill in the art at the time of the applicant’s invention to modify the teachings of Rasmussen et al. and Rasmussen et al. ‘414 by incorporating determining a volume of the modeled data center region which is a smaller data center region than the data center and is created by the modeled partition as taught by Gao et al. for the purpose of establishing acceptable commitments of a configured data center to tasks assigned.
The motivation for doing so would have been because Gao et al. teaches that by managing a capacity utilization estimate of a data center logical model, the ability to know the maximum test load that a simulated resource center can handle and still operate with capacity to spare can be accomplished (Gao et al. (paragraph [0008] –[0009]).
While the combination of Rasmussen et al., Rasmussen et al. ‘414 and Gao et al. teaches dynamically modeling a modeled partition for each of the at least one modeled partition location in the data center, Rasmussen et al., Rasmussen et al. ‘414 and Gao et al. do not explicitly disclose “generating multiple models of partition placement and HVAC system controls within the data center to determine an effect of each model of the multiple models prior to implementation of a physical partition; determining which model of the multiple models is to be 
Morgan et al. discloses “generating multiple models of partition placement and HVAC system controls within the data center to determine an effect of each model of the multiple models prior to implementation of a physical partition” as [Morgan et al. (paragraph [0045], paragraph [0119] – [0120], Fig.3)] Examiner’s interpretation: The examiner considers the models of the data center equipment to be the multiple models of partition that is placed within a data center, since the equipment that is being modeled is equipment of the data center that is in a certain location of the data center;
“determining which model of the multiple models is to be implemented for placement of the physical partition and the HVAC system controls to minimize an energy for placing the physical partition” as [Morgan et al. (paragraph [0119] – [0120], Fig.3)] Examiner’s interpretation: The user can arrange the different groups in a hierarchical order.  The examiner considers the arrangement of the groups of equipment of within the data center to be the determining of which model of the multiple models is to be implements, since a group and the equipment of that group can be approved for use within the data center of a particular customer;
Rasmussen et al., Rasmussen et al. ‘414, Gao et al. and Morgan et al. are analogous art because they are from the same field endeavor of analyzing the location of the components of a data center.
It would have been obvious to a person of ordinary skill in the art at the time of the applicant’s invention to modify the teachings of Rasmussen et al., Rasmussen et al. ‘414 and Gao et al. by incorporating generating multiple models of partition placement and HVAC system controls within the data center to determine an effect of each model of the multiple models prior 
The motivation for doing so would have been because Morgan et al. teaches that by determining available power and cooling at specific areas and enclosures in a data center, the ability to determine the location of new equipment within the data center can be accomplished (Morgan et al. (paragraph [0013]).
While the combination of Rasmussen et al., Rasmussen et al. ‘414, Gao et al. and Morgan et al. teaches changing the air flow of a data center due to the modeled partition, Rasmussen et al., Rasmussen et al. ‘414, Gao et al. and Morgan et al. do not explicitly disclose “detecting a change in temperature above a predetermined threshold in a specific region of the d updating at least one of the performing, the overlaying, the receiving and the modeling after a predetermined time has expired; data center; performing another update of the thermal analysis of the data center in response to the detected change in temperature above the predetermined threshold in the specific region of the data center; detecting a change in computational load of the computing resources above a predetermined threshold in the data center region”
Chardon et al. discloses “updating at least one of the performing, the overlaying, the receiving and the modeling after a predetermined time has expired” as [Chardon et al. (paragraph [0017])] Examiner’s interpretation: The examiner considers the 3D scenes to be overlaying the thermal analysis on a map of the data center, since the 3D scenes allows the user to change the viewpoint or position that the 3D image is viewed.  The 3D image is an image of the data center;  
Examiner’s interpretation: Variations above the safe range are shown in color gradations;
“performing another update of the thermal analysis of the data center in response to the detected change in temperature above the predetermined threshold in the specific region of the data center” as [Chardon et al. (paragraph [0035])] Examiner’s interpretation: As stated above in section 9 of the office action, it’s unclear how the updating of the thermal analysis of the data center is being performed a second time, when it wasn’t performed a first time.  The examiner considers there to be only one update being performed of the thermal analysis of the data center;
“detecting a change in computational load of the computing resources above a predetermined threshold in the data center region”  as [Chardon et al. (paragraph [0029] – [0031])] Examiner’s interpretation: The examiner also considers the temperature measurement above the safe operating range to be the predetermined threshold, since the temperature above the safe operating range will not have the data center functioning efficiently. This demonstrates that there is a detection of a change in the computational load of the computing resources above a predetermined threshold in the data center;
Rasmussen et al., Rasmussen et al. ‘414, Gao et al., Morgan et al. and Chardon et al. are analogous art because they are from the same field endeavor of monitoring a data center.
It would have been obvious to a person of ordinary skill in the art at the time of the applicant’s invention to modify the teachings of Rasmussen et al., Rasmussen et al. ‘414, Gao et al. and Morgan et al. by incorporating detecting a change in temperature above a predetermined threshold in a specific region of the d updating at least one of the performing, the overlaying, the receiving and the modeling after a predetermined time has expired; data center; performing 
The motivation for doing so would have been because Chardon et al. teaches that by using 3D color visualization to display the differences and changes in the monitored parameters of a data center, the ability to monitor a large number of parameters can be accomplished (Chardon et al. (paragraph [0002], paragraph [0015]). 
While the combination of Rasmussen et al., Rasmussen et al. ‘414, Gao et al., Morgan et al. and Chardon et al. teaches dynamically modeling a modeled partition for each of the at least one modeled partition location in the data center to create a modeled data center region, Rasmussen et al., Rasmussen et al. ‘414, Gao et al., Morgan et al. and Chardon et al. do not explicitly disclose “dynamically controlling a location of an additional partition in the data center to be at a predetermined distance of the specific region of the data center; and dynamically controlling the HVAC system controls to supply cooling air at a specific temperature in the specific region based on the location of the additional partition in the data center; and dynamically controlling the HVAC system controls to supply the cooling air based on the modeled number of air conditioning units, the modeled amount of air conditioning tonnage, the modeled HVAC air flow rate, the modeled HVAC air flow temperature, and the modeled cooling air to thermodynamically balance the change in computational load above the predetermined threshold in the data center region.”

“and dynamically controlling the HVAC system controls to supply cooling air at a specific temperature in the specific region based on the location of the additional partition in the data center” as [Beitelmal et al. (paragraph [0018], paragraph [0031], paragraph [0037])];
“and dynamically controlling the HVAC system controls to supply the cooling air based on the modeled number of air conditioning units, the modeled amount of air conditioning tonnage, the modeled HVAC air flow rate, the modeled HVAC air flow temperature, and the modeled cooling air to thermodynamically balance the change in computational load above the predetermined threshold in the data center region.” as [Beitelmal et al. (paragraph [0014] –[0015], paragraph [0018], paragraph [0037], paragraph [0076])] Examiner’s interpretation: The positioning of the controllable partitions controls the cooling fluid movement between the zones of the data center.  Also, a computation fluid dynamics tool (FLOVENT) predicts the temperature variations of the data center, based on the fluid flows.  This demonstrates that there is a control operation of the Beitelmal reference that teaches the limitation shown above, since by controlling the placement of the CPs within the data center, the movement of the cooling fluid (e.g. air, other gases, liquid, etc.) is being controlled;
Rasmussen et al., Rasmussen et al. ‘414, Gao et al., Morgan et al., Chardon et al. and Beitelmal et al. are analogous art because they are from the same field endeavor of monitoring a data center.
It would have been obvious to a person of ordinary skill in the art at the time of the applicant’s invention to modify the teachings of Rasmussen et al., Rasmussen et al. ‘414, Gao et 
The motivation for doing so would have been because Beitelmal et al. teaches that by activating a cooling device and controlling a partition that is to vary a supply of cooling fluid within a zone of the data center, the operational expenses to cool the heat generated by components contained in the racks of the data center are cheaper (Beitelmal et al. (paragraph [0004] – [0005]).

With respect to claim 4, the combination of Rasmussen et al., Rasmussen et al. ‘414, Gao et al., Morgan et al., Chardon et al. and Beitelmal et al. discloses the method of claim 1 above, and Rasmussen et al. further discloses "wherein the modeled partition comprises at least one of a modeled wall partition, a modeled ceiling partition and a modeled floor partition composed of a thermally insulative material." as [Rasmussen et al. (paragraph [0014], paragraph [0051])] Examiner's interpretation: The Examiner notes that the phrase “thermally insulative material” is not defined within the claims.  The Examiner considers the thermally insulative 
“and wherein the dynamic model further comprises modeling a number of diffusers, a placement of the diffusers, and a degree of opening of the diffusers.” as [Rasmussen et al. (paragraph [0036], paragraph [0098])] Examiner’s interpretation: The examiner considers the perforated floor tiles to be the diffusers, since the perforated floor tiles provide cooling air to the racks from under the raised floor.  Diffusers provide cooling air into the data center, see paragraph [0044] of the specification;

With respect to claim 5, the combination of Rasmussen et al., Rasmussen et al. ‘414, Gao et al., Morgan et al., Chardon et al. and Beitelmal et al. discloses the method of claim 4 above, and Rasmussen et al. further discloses "wherein the modeled data center region segregates at least one of: a hotter area of the data center from a cooler area of the data center" as [Rasmussen et al. (paragraph [0036], Figs. 1 and 2 items 110A, 110B, 110C, 112A, 112B, and 112C)];
"and an area of the data center where a job is scheduled from an area of the data center not being utilized."

With respect to claim 6, the combination of Rasmussen et al., Rasmussen et al. ‘414, Gao et al., Morgan et al., Chardon et al. and Beitelmal et al. discloses the method of claim 1 above, and Chardon et al. further discloses “receiving real-time temperature readings from at least one environmental sensor in the data center” as [Chardon et al. (paragraph [0017] – [0018])];
Rasmussen et al. further discloses "and at least one of: wherein the performing the thermal analysis comprises: "determining average temperatures for regions of the data center based on the real- time temperature readings" as [Rasmussen et al. (paragraph [0051])] Examiner's interpretation: The Examiner considers the calculated and actual airflows that are compared, to be the average temperature of a region, since the calculated and actual airflows that are compared are fit within a certain threshold;
"determining air flow paths in the data center."

20.	Claims 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ramussen et al. (U.S. PGPub 2007/0174024) in view of online reference Data Center Floor Plans, written by PTS Data Center Solutions in further view of Morgan et al. (U.S. PGPub 2009/0138313) in further view of Rasmussen et al. (U.S. PGPub 2007/0038414) in further view of Hamann et al. (U.S. PGPub 2007/0032979) in further view of Gao et al. (U.S. PGPub 2006/0250970) in further view of Chard on et al. (U.S. PGPub 2008/0269932) in view of Beitelmal et al. (U.S. PGPub 2004/0109288).


With respect to claim 14, Rasmussen et al. discloses “A method” as [Rasmussen et al. (paragraph [0103], paragraph [0111])];
“providing a computer infrastructure operable to: perform a thermal analysis of a data center to identify cooler regions of the data center and hotter regions of the data center” as [Rasmussen et al. (paragraph [0070])] Examiner's interpretation: The Examiner considers the thermal analysis to be the analysis of adequate cooling at each rack and/or individual pieces of the equipment, since a thermal analysis tool can determine whether regions of the data center are very hot or very cool, see paragraph [0027] of the specification;
“dynamically model a modeled partition for each of the at least one modeled partition location in the data center to create a modeled data center region” as [Rasmussen et al. (paragraph [0048], paragraph [0054])] Examiner's interpretation: By having a room model, which is essentially a model of the data center that models the different locations of the data center and the equipment in the data center, demonstrates that a partition has been modeled, since different locations (regions) of the data center have been modeled.
“determine a thermal inefficiency of the modeled partition” as [Rasmussen et al. (paragraph [0047])] Examiner’s interpretation: There is a determination if there is adequate cooling for each of the racks and the equipment installed in the racks.  The Examiner considers the results from the cooling analysis indicating that one or more devices and/or racks are not receiving adequate cool air as being the determination of thermal inefficiency of the modeled partition, since the one or more devices and/or racks are not meeting the cooling requirements;
“dynamically model an HVAC system based on the overlaid thermal analysis and the at least one modeled partition location to provide a desired temperature in the modeled data center region” as [Rasmussen et al. (paragraph [0051] – [0052], paragraph [0054], paragraph [0057])] Examiner’s interpretation: The parameters for the power and the cooling are measured.  The cooling and power parameters are used to determine the cooling and power analysis of the HVAC system, which is being modeled.  Also, the power consumed by computing type devices is converted to heat, such that the required cooling for a rack can be assumed to be equal to the power consumption of the rack;
“wherein the thermal analysis is overlaid on an elevation plan such that cool or hot regions of the data center are identified relative to a vertical axis of the data center” as [Rasmussen et al. (paragraph [0046], Figs. 2 and 8)] Examiner’s interpretation: The Examiner considers the determination of the layout of the equipment and the power and cooling requirements of the equipment as being the thermal analysis overlaid on an elevation plan, since there is a standard alternating hot aisle/cold aisle layout that must be specified as well as the total room cooling capacity must exceed the total room cooling load;
“and the dynamically modeling comprises modeling at least one vertical or at least one horizontal partition at the location of the at least one vertical or the at least one horizontal partition to display airflow patterns relative to the vertical axis of the data center.” as [Rasmussen et al. (paragraph [0036], paragraph [0045] – [0046], paragraph [0048], Figs. 2 and 8)] Examiner’s interpretation: The room model models the equipment of the facility (data center), which demonstrates that a vertical horizontal partition is modeled, since the equipment of facility is placed vertically as shown in Figs. 2 and 8;
“dynamically modeling a number of air conditioning units, an amount of air conditioning tonnage, an HVAC air flow rate, an HVAC air flow temperature, and a cooling air to thermodynamically balance the change in computational load above the predetermined threshold in the data center region” as [Rasmussen et al. (paragraphs [0014], [0048] – [0049] and [0054])];

PTS discloses “overlay the thermal analysis on a map maps of the data center to provide an overlaid thermal analysis which correlates the cooler regions of the data center and the hotter regions of the data center with computational resources of the data center so that cooler and hotter regions of the data center may be identified relative to a vertical axis of the data center” as [PTS, (Pg. 1, 1st paragraph, “Effective data center floor plans, etc.”, Pg. 2, Top Down View, 1st – 4th paragraph, “To establish a data center floor plan, etc.”, Pg. 3, Elevation View, 1st – 4th paragraph, “The elevation view evaluates the design, etc.”)] Examiner’s interpretation: The examiner considers the top view and the elevation view to be the maps of the data center, since they give a different layouts of the data center;
“the modeled partition includes a plurality of modeled partitions including a dropped ceiling partition and a raised floor partition” as [PTS, (Pg. 3, Elevation View, 1st – 4th paragraph, “The elevation view evaluates the design, etc.”)];

st paragraph, “Effective data center floor plans, etc.”, Pg. 2, Top Down View, 1st – 4th paragraph, “To establish a data center floor plan, etc.”, Pg. 3, Elevation View, 1st – 4th paragraph, “The elevation view evaluates the design, etc.”)] Examiner’s interpretation: The examiner considers the top view and the elevation view to be the maps of the data center, since they give a different layouts of the data center;
Rasmussen et al. and PTS are analogous art because they are from the same field endeavor of analyzing the heating and cooling of a data center.
It would have been obvious to a person of ordinary skill in the art at the time of the applicant’s invention to modify the teachings of Rasmussen et al. by incorporating overlay the thermal analysis on a map maps of the data center to provide an overlaid thermal analysis which correlates the cooler regions of the data center and the hotter regions of the data center with computational resources of the data center so that cooler and hotter regions of the data center may be identified relative to a vertical axis of the data center; the modeled partition includes a plurality of modeled partitions including a dropped ceiling partition and a raised floor partition; and the maps of the data center comprise a floor plan view which includes a physical layout of the computing resources in the data center to determine regions of the data center that will need the physical partition as taught by PTS for the purpose of designing an effective floor plan for a data center.
The motivation for doing so would have been because PTS teaches that by designing an effective floor plan for a data center, the ability to optimize the airflow and cooling of the data st paragraph, “Effective data center floor plans, etc.”).
While the combination of Rasmussen et al. and PTS teaches dynamically modeling a modeled partition for each of the at least one modeled partition location in the data center, Rasmussen et al. and PTS do not explicitly disclose “generate multiple models of partition placement and HVAC controls within the data center to determine an effect of each model of the multiple models prior to implementation of a physical partition; receive a user selection of at least one modeled partition location based on the multiple models in view of the overlaid thermal analysis”
Morgan et al. discloses “generate multiple models of partition placement and HVAC controls within the data center to determine an effect of each model of the multiple models prior to implementation of a physical partition” as [Morgan et al. (paragraph [0045], paragraph [0119] – [0120], Fig.3)] Examiner’s interpretation: The examiner considers the models of the data center equipment to be the multiple models of partition that is placed within a data center, since the equipment that is being modeled is equipment of the data center that is in a certain location of the data center;
“receive a user selection of at least one modeled partition location based on the multiple models in view of the overlaid thermal analysis” as [Morgan et al. (paragraph [0119] - [0120])] Examiner’s interpretation: The examiner considers the user arranging the groups in a hierarchical fashion to be a user selecting at least one modeled partition location, since the groups enable the management of the multiple types of models of the data center equipment. The group designates equipment that is approved for use within the data centers of a particular customer;

It would have been obvious to a person of ordinary skill in the art at the time of the applicant’s invention to modify the teachings of Rasmussen et al. and PTS by incorporating generate multiple models of partition placement and HVAC controls within the data center to determine an effect of each model of the multiple models prior to implementation of a physical partition; receive a user selection of at least one modeled partition location based on the multiple models in view of the overlaid thermal analysis as taught by Morgan et al. for the purpose of managing the power and cooling of a facility.
The motivation for doing so would have been because Morgan et al. teaches that by determining the power and cooling requirements of a data center the ability for data center managers to design facilities where the facilities are being used to their full capacity, can be accomplished (Morgan et al. (paragraph [0012] - [0013]).
While the combination of Rasmussen et al., PTS and Morgan et al. teaches modeling at least one vertical or at least one horizontal partition at the location of the at least one vertical or the at least one horizontal partition, Rasmussen et al., PTS and Morgan et al. do not explicitly disclose “dynamically change a data center air flow due to the modeled partition of each of the at least one modeled partition location by modeling an effect of physical partitions being placed within the data center to shield computing resources within a data center region from hot-spots within the data center; determine environmental requirements of equipment within the data center region; model settings for the HVAC system based on the determined volume of the data center region, the environmental requirements of the equipment within the data center region and the thermal inefficiency of the modeled partition”
Examiner’s interpretation: Modeling the effect of a physical partition being placed within a data center to shield computer resources, is the same as modeling a partition that is at location within the data center, since this partition is be modeled as having an effect as a physical partition, since a simulation is taking place.  Also, the Examiner considers the changing of the layout of the equipment in the data center to be changing the airflow due to the modeled partition of each of the at least one modeled partition, since the layout of the data center is being changed based on whether the design is providing adequate cooling for the racks and the equipment installed in the racks;
“determine environmental requirements of equipment within the data center region” as [Rasmussen et al. ‘414 (paragraph [0015], paragraph [0153] –[0154], paragraph [0162] –[0163])] Examiner’s interpretation: The rack cooling performance is analyzed based on the geometric symmetry of the cluster of racks.  The examiner considers the cooling performance of the racks to be the environmental requirements of equipment, since the floor plan model includes a floor plan that indicates the location of the equipment enclosures and the indication of the cooling of the equipment; 
“model settings for the HVAC system based on the determined volume of the data center region, the environmental requirements of the equipment within the data center region and the thermal inefficiency of the modeled partition” as [Rasmussen et al. ‘414 (paragraph [0015], paragraph [0071], paragraph [0153] –[0154], paragraph [0162] –[0163])] Examiner’s interpretation: The rack cooling performance is analyzed based on the geometric symmetry of the cluster of racks.  The examiner considers the cooling performance of the racks to be the environmental requirements of equipment, since the floor plan model includes a floor plan that indicates the location of the equipment enclosures and the indication of the cooling of the equipment.  Also, as stated above the Examiner considers the results from the cooling analysis indicating that one or more devices and/or racks are not receiving adequate cool air as being the determination of thermal inefficiency of the modeled partition, since the one or more devices and/or racks are not meeting the cooling requirements;
Rasmussen et al., PTS, Morgan et al. and Rasmussen et al. ‘414 are analogous art because they are from the same field endeavor of analyzing the heating and cooling of a data center.
It would have been obvious to a person of ordinary skill in the art at the time of the applicant’s invention to modify the teachings of Rasmussen et al. PTS and Morgan et al. by incorporating dynamically change a data center air flow due to the modeled partition of each of the at least one modeled partition location by modeling an effect of physical partitions being placed within the data center to shield computing resources within a data center region from hot-spots within the data center; determine environmental requirements of equipment within the data center region; model settings for the HVAC system based on the determined volume of the data center region, the environmental requirements of the equipment within the data center region and the thermal inefficiency of the modeled partition as taught by Rasmussen et al. ‘414 for the purpose of determining the cooling and power requirements of a data center.
The motivation for doing so would have been because Rasmussen et al. ‘414 teaches that by determining the cooling and power requirements of a data center, the ability to avoid 
While the combination of Rasmussen et al., PTS, Morgan et al. and Rasmussen et al. ‘414 teaches changing the airflow of a data center due to the modeled partition of each of the at least one modeled partition location, Rasmussen et al., PTS, Morgan et al. and Rasmussen et al. ‘414 do not explicitly disclose “and to cut off a supply of colder air flow to the hotter regions of the data center by using duct work, air supply vents and diffusers within the data center region”
Hamann et al. discloses “and to cut off a supply of colder air flow to the hotter regions of the data center by using duct work, air supply vents and diffusers within the data center region” as [Hamann et al. (paragraph [0032] –[0034])];
Rasmussen et al., PTS, Morgan et al., Rasmussen et al. ‘414 and Hamann et al. are analogous art because they are from the same field endeavor of analyzing the location of the components within a data center.
It would have been obvious to a person of ordinary skill in the art at the time of the applicant’s invention to modify the teachings of Rasmussen et al., PTS, Morgan et al. and Rasmussen et al. ‘414 by incorporating and to cut off a supply of colder air flow to the hotter regions of the data center by using duct work, air supply vents and diffusers within the data center region as taught by Hamann et al. for the purpose of measuring physical quantities of a data center during operation.
The motivation for doing so would have been because Hamann et al. teaches that by having sensors that measure a physical characteristic directly above a rack in the data center and on a side of a rack in the data center, the ability to map the temperature distribution in three dimensions in a data center can be accomplished (Hamann et al. (paragraph [0008] – [0011]).

Gao et al. discloses “determine a volume of the modeled data center region created by the modeled partition surrounding the computing resources” as [Gao et al. (paragraph [0022])];
Rasmussen et al., PTS, Morgan et al., Rasmussen et al. ‘414, Hamann et al. and Gao et al. are analogous art because they are from the same field endeavor of analyzing the location of the components within a data center.
It would have been obvious to a person of ordinary skill in the art at the time of the applicant’s invention to modify the teachings of Rasmussen et al., PTS, Morgan et al., Rasmussen et al. ‘414 and Hamann et al. by incorporating determining a volume of the modeled data center region which is a smaller data center region than the data center and is created by the modeled partition as taught by Gao et al. for the purpose of establishing acceptable commitments of a configured data center to tasks assigned.
The motivation for doing so would have been because Gao et al. teaches that by managing a capacity utilization estimate of a data center logical model, the ability to know the maximum test load that a simulated resource center can handle and still operate with capacity to spare can be accomplished (Gao et al. (paragraph [0008] –[0009]).
While the combination of Rasmussen et al., PTS, Morgan et al., Rasmussen et al. ‘414, Hamann et al. and Gao et al. teaches changing the layout of a data center, Rasmussen et al., PTS, 
perform another update of the thermal analysis of the data center in response to the detected change in temperature above the predetermined threshold in the specific region of the data center; detecting an increase change in computational load of the computing resources above a predetermined threshold in the data center”
Chardon et al. discloses “and determine a triggering event has occurred to trigger an update of the thermal analysis” as [Chardon et al. (paragraph [0028])];
“detect a change in temperature above a predetermined threshold in a specific region of the data center” as [Chardon et al. (paragraph [0030])] Examiner’s interpretation: Variations above the safe range are shown in color gradations;
“perform another update of the thermal analysis of the data center in response to the detected change in temperature above the predetermined threshold in the specific region of the data center” as [Chardon et al. (paragraph [0035])] Examiner’s interpretation: As stated above in section 9 of the office action, it’s unclear how the updating of the thermal analysis of the data center is being performed a second time, when it wasn’t performed a first time.  The examiner considers there to be only one update being performed of the thermal analysis of the data center;
“detecting an increase change in computational load of the computing resources above a predetermined threshold in the data center” as [Chardon et al. (paragraph [0029] – [0031])] Examiner’s interpretation: The examiner also considers the temperature measurement above the safe operating range to be the predetermined threshold, since the temperature above the safe operating range will not have the data center functioning efficiently. This demonstrates that there 
Rasmussen et al., Rasmussen et al. ‘414, Gao et al., Morgan et al. and Chardon et al. are analogous art because they are from the same field endeavor of monitoring a data center.
It would have been obvious to a person of ordinary skill in the art at the time of the applicant’s invention to modify the teachings of Rasmussen et al., Rasmussen et al. ‘414, Gao et al. and Morgan et al. by incorporating and determine a triggering event has occurred to trigger an update of the thermal analysis; detect a change in temperature above a predetermined threshold in a specific region of the data center;  perform another update of the thermal analysis of the data center in response to the detected change in temperature above the predetermined threshold in the specific region of the data center; detecting an increase change in computational load of the computing resources above a predetermined threshold in the data center as taught by Chardon et al. for the purpose of visualizing data of a data center.
The motivation for doing so would have been because Chardon et al. teaches that by using 3D color visualization to display the differences and changes in the monitored parameters of a data center, the ability to monitor a large number of parameters can be accomplished (Chardon et al. (paragraph [0002], paragraph [0015]). 
While the combination of Rasmussen et al., Rasmussen et al. ‘414, Gao et al., Morgan et al. and Chardon et al. teaches dynamically modeling a modeled partition for each of the at least one modeled partition location in the data center to create a modeled data center region, Rasmussen et al., Rasmussen et al. ‘414, Gao et al., Morgan et al. and Chardon et al. do not explicitly disclose “dynamically control a location of an additional partition in the data center to be at a predetermined distance of the specific region of the data center; and dynamically control 
Beitelmal et al. discloses “dynamically control a location of an additional partition in the data center to be at a predetermined distance of the specific region of the data center” as [Beitelmal et al. (paragraph [0015], paragraph [0018])];
“and dynamically control the HVAC system to supply cooling air at a specific temperature in the specific region based on the location of the additional partition in the data center” as [Beitelmal et al. (paragraph [0018], paragraph [0031], paragraph [0037])];
“dynamically control the HVAC system controls to supply the increased cooling air based on the modeled number of air conditioning units, the modeled amount of air conditioning tonnage, the modeled HVAC air flow rate, the modeled HVAC air flow temperature, and the modeled increased cooling air to thermodynamically balance the increased change in computational load above the predetermined threshold in the data center region.”
Rasmussen et al., Rasmussen et al. ‘414, Gao et al., Morgan et al., Chardon et al. and Beitelmal et al. are analogous art because they are from the same field endeavor of monitoring a data center.
It would have been obvious to a person of ordinary skill in the art at the time of the applicant’s invention to modify the teachings of Rasmussen et al., Rasmussen et al. ‘414, Gao et 
The motivation for doing so would have been because Beitelmal et al. teaches that by activating a cooling device and controlling a partition that is to vary a supply of cooling fluid within a zone of the data center, the operational expenses to cool the heat generated by components contained in the racks of the data center are cheaper (Beitelmal et al. (paragraph [0004] – [0005]).

21.	Claims 7 and 15-16  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ramussen et al. (U.S. PGPub 2007/0174024), Rasmussen et al. (U.S. PGPub 2007/0038414), Gao et al. (U.S. PGPub 2006/0250970), Morgan et al. (U.S. PGPub 2009/0138313), Chardon et al. (U.S. PGPub 2008/0269932), Beitelmal et al. (U.S. PGPub 2004/0109288) in view of online reference Integration of Supervisory and Nonlinear Control for a Heating, Ventilating, and Air Conditioning System, written by Chiang et al. (from IDS dated 1/6/16).
With respect to claim 7, the combination of Rasmussen et al., Rasmussen et al. ‘414, Gao et al., Morgan et al., Chardon et al. and Beitelmal et al. discloses the method of claim 1 above.
While the combination of Rasmussen et al., Rasmussen et al. ‘414, Gao et al., Morgan et al., Chardon et al. and Beitelmal et al. teaches changing the layout of the data center, Rasmussen et al., Rasmussen et al. ‘414, Gao et al., Morgan et al., Chardon et al. and Beitelmal et al. do not explicitly disclose “wherein the map of the data center comprises at least one of: a physical layout of the computing resources of the data center; "an indication of a portion of the computing resources that is to be maintained in a cool environment and an indication of a portion of the computing resources that is to operate in higher temperature environments; a real-time indication of the computing resources that are currently operating.”
Chiang et al. discloses “wherein the map of the data center comprises at least one of:
a physical layout of the computing resources of the data center;
"an indication of a portion of the computing resources that is to be maintained in a cool environment and an indication of a portion of the computing resources that is to operate in higher temperature environments" as [(Pg. 545, right column, sec. 3 part A Finite State Automata of a HVAC system, 1st -2nd paragraph, "The schematic layout of a HVAC, etc.", Figs. 2 and 3, Pg. 546, right column, sec. 4 part A Supervisory Controller Design, 1st - 2nd paragraph, "The objective of supervisory control, etc.")] Examiner's interpretation: By there being a heating and cooling subsystem and each subsystem has selected states that are for components in a certain subsystem, demonstrates that there is an indication that a portion of the resources should be in a cooling and higher temperature environment.
“a real-time indication of the computing resources that are currently operating.”

It would have been obvious to a person of ordinary skill in the art at the time of the applicant’s invention to modify the teachings of Rasmussen et al., Rasmussen et al. ‘414, Gao et al., Morgan et al., Chardon et al. and Beitelmal et al. by incorporating an indication of a portion of the computing resources that is to be maintained in a cool environment and an indication of a portion of the computing resources that is to operate in higher temperature environments as taught by Chiang et al. for the purpose of modeling a HVAC system and designing a nonlinear controller for the heating and cooling subsystems within the HVAC system. 
The motivation for doing so would have been because Chiang teaches that by designing a nonlinear controller in the heating and cooling subsystems, the event sequence can control the on/off event sequence of the system (Chiang et al. (Pg. 544, bottom of left column, “In this work we design a satisfactory, etc.”).

With respect to claim 15, the combination of Rasmussen et al., Bash et al. Rasmussen et al. ‘414, Gao et al., Morgan et al. Rasmussen et al., Rasmussen et al. ‘414, Gao et al., Morgan et al., Chardon et al. and Beitelmal et al. and Chiang et al. discloses the method of claim 7 above, and Rasmussen et al. ‘414 further discloses “wherein the modeled partition of each of the at least one modeled partition concentrates cooling capacity and an air flow to an area of the data center where the job is scheduled.” as [Rasmussen et al. ‘414 (paragraph [0071] – [0072])] Examiner’s interpretation: The Examiner considers the cooling analysis that determines whether the racks and the equipment installed within the racks have adequate cooling as being the modeled 

With respect to claim 16, the combination of Rasmussen et al., Rasmussen et al. ‘414, Gao et al., Morgan et al., Chardon et al. and Beitelmal et al. and Chiang et al. discloses the method of claim 15 above, and Rasmussen et al. ‘414 further discloses “wherein areas of the data center not being utilized are closed off.” as [Rasmussen et al. ‘414 (paragraph [0148], paragraph [0153])] Examiner’s interpretation: The Examiner considers the rack being “off” as being the area of the data center being closed off, since the airflow is not flowing through the racks.

22.	Claim 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ramussen et al. (U.S. PGPub 2007/0174024), in view of online reference Data Center Floor Plans, written by PTS Data Center Solutions in further view of Morgan et al. (U.S. PGPub 2009/0138313), Gao et al. (U.S. PGPub 2006/0250970) in further view of Rasmussen et al. (U.S. PGPub 2007/0038414) in further view of Chardon et al. (U.S. PGPub 2008/0269932) in view of Beitelmal et al. (U.S. PGPub 2004/0109288) in further view of online reference Integration of Supervisory and Nonlinear Control for a Heating, Ventilating, and Air Conditioning System, written by Chiang et al. (from IDS dated 1/6/16) in further view of Bash et al. (U.S. Patent 7,676,280).

With respect to claim 8, Rasmussen et al. discloses "A system" as [Rasmussen et al. (Abstract, paragraph [0012])];
Examiner's interpretation: There are turbulence models that initialize the analysis with the data obtained from prior similar solutions. This demonstrates that there is a modeling tool that performs the thermal analysis of the data center, since the turbulence models are the techniques that are used to analyze the data center;
"dynamically model a partition for each of the at least one modeled partition location in the data center to create a modeled data center region." as [Rasmussen et al. (paragraph [0048], paragraph [0054])] Examiner's interpretation: By having a room model, which is essentially a model of the data center that models the different locations of the data center and the equipment in the data center, demonstrates that a partition has been modeled, since different locations (regions) of the data center have been modeled.
“determine a thermal inefficiency of the modeled partition” as [Rasmussen et al. (paragraph [0047])] Examiner’s interpretation: There is a determination if there is adequate cooling for each of the racks and the equipment installed in the racks.  The Examiner considers the results from the cooling analysis indicating that one or more devices and/or racks are not receiving adequate cool air as being the determination of thermal inefficiency of the modeled partition, since the one or more devices and/or racks are not meeting the cooling requirements;
“wherein at least the thermal analysis tool is implemented on a computer infrastructure” as [Rasmussen et al. (paragraph [0104])];
“dynamically model a number of air conditioning units, an amount of air conditioning tonnage, an HVAC air flow rate, an HVAC air flow temperature, and an increased cooling air to thermodynamically balance the increased change in computational load above the predetermined 
While Rasmussen et al. teaches overlaying a thermal analysis on a map of the data center, Rasmussen et al. does not explicitly disclose “a mapping tool configured to overlay the thermal analysis over a a plurality of maps of the data center including a floor plan map of the data center and an elevation map of the data center to provide an overlaid thermal analysis so that cooler or hotter regions of the data center may be identified relative to a vertical axis of the data center”
PTS discloses “a mapping tool configured to overlay the thermal analysis over a a plurality of maps of the data center including a floor plan map of the data center and an elevation map of the data center to provide an overlaid thermal analysis so that cooler or hotter regions of the data center may be identified relative to a vertical axis of the data center” as [PTS, (Pg. 1, 1st paragraph, “Effective data center floor plans, etc.”, Pg. 2, Top Down View, 1st – 4th paragraph, “To establish a data center floor plan, etc.”, Pg. 3, Elevation View, 1st – 4th paragraph, “The elevation view evaluates the design, etc.”)] Examiner’s interpretation: The examiner considers the top view and the elevation view to be the maps of the data center, since they give a different layouts of the data center;
Rasmussen et al. and PTS are analogous art because they are from the same field endeavor of analyzing the heating and cooling of a data center.
It would have been obvious to a person of ordinary skill in the art at the time of the applicant’s invention to modify the teachings of Rasmussen et al. by incorporating a mapping tool configured to overlay the thermal analysis over a a plurality of maps of the data center including a floor plan map of the data center and an elevation map of the data center to provide an overlaid thermal analysis so that cooler or hotter regions of the data center may be identified 
The motivation for doing so would have been because PTS teaches that by designing an effective floor plan for a data center, the ability to optimize the airflow and cooling of the data center without affecting the work flow and required service area can be accomplished (PTS (Pg. 1, Data Center Floor Plans, 1st paragraph, “Effective data center floor plans, etc.”).
While the combination of Rasmussen et al. and PTS teaches dynamically modeling a modeled partition for each of the at least one modeled partition location in the data center, Rasmussen et al. and PTS do not explicitly disclose “generate multiple models of partition placement and HVAC controls within the data center to determine an effect of each model of the multiple models prior to implementation of a physical partition; receive a user selection of at least one modeled partition location based on the multiple models in view of the overlaid thermal analysis”
Morgan et al. discloses “generate multiple models of partition placement and HVAC controls within the data center to determine an effect of each model of the multiple models prior to implementation of a physical partition” as [Morgan et al. (paragraph [0045], paragraph [0119] – [0120], Fig.3)] Examiner’s interpretation: The examiner considers the models of the data center equipment to be the multiple models of partition that is placed within a data center, since the equipment that is being modeled is equipment of the data center that is in a certain location of the data center;
“receive a user selection of at least one modeled partition location based on the multiple models in view of the overlaid thermal analysis” as [Morgan et al. (paragraph [0119] - [0120])] Examiner’s interpretation: The examiner considers the user arranging the groups in a 
Rasmussen et al., PTS and Morgan et al. are analogous art because they are from the same field endeavor of analyzing the heating and cooling of a data center.
It would have been obvious to a person of ordinary skill in the art at the time of the applicant’s invention to modify the teachings of Rasmussen et al. and PTS by incorporating generate multiple models of partition placement and HVAC controls within the data center to determine an effect of each model of the multiple models prior to implementation of a physical partition; receive a user selection of at least one modeled partition location based on the multiple models in view of the overlaid thermal analysis as taught by Morgan et al. for the purpose of managing the power and cooling of a facility.
The motivation for doing so would have been because Morgan et al. teaches that by determining the power and cooling requirements of a data center the ability for data center managers to design facilities where the facilities are being used to their full capacity, can be accomplished (Morgan et al. (paragraph [0012] - [0013]).
While the combination of Rasmussen et al., PTS and Morgan et al. teaches dynamically modeling a modeled partition for each of the at least one modeled partition location in the data center to create a modeled data center region, Rasmussen et al., PTS and Morgan et al. do not explicitly disclose “determine a volume of the modeled data center region created by the modeled partition surrounding the computing resources”

Rasmussen et al., PTS, Morgan et al. and Gao et al. are analogous art because they are from the same field endeavor of analyzing the location of the components within a data center.
It would have been obvious to a person of ordinary skill in the art at the time of the applicant’s invention to modify the teachings of Rasmussen et al., PTS and Morgan et al. by incorporating determining a volume of the modeled data center region which is a smaller data center region than the data center and is created by the modeled partition as taught by Gao et al. for the purpose of establishing acceptable commitments of a configured data center to tasks assigned.
The motivation for doing so would have been because Gao et al. teaches that by managing a capacity utilization estimate of a data center logical model, the ability to know the maximum test load that a simulated resource center can handle and still operate with capacity to spare can be accomplished (Gao et al. (paragraph [0008] –[0009]).
While the combination of Rasmussen et al., PTS, Morgan et al. and Gao et al. teaches modeling at least one vertical or at least one horizontal partition at the location of the at least one vertical or the at least one horizontal partition, Rasmussen et al., PTS, Morgan et al. and Gao et al. do not explicitly disclose “dynamically change an air flow of the data center due to a modeled partition of each of the at least one modeled partition location to maximize cooler air within the data center and shield computing resources from hotter air within the data center by modeling a select placement of physical partitions within a data center region; determine environmental requirements of equipment within the data center region; model settings for the HVAC system based on the determined volume of the modeled data center region the environmental 
Rasmussen et al. ‘414 discloses “dynamically change an air flow of the data center due to a modeled partition of each of the at least one modeled partition location to maximize cooler air within the data center and shield computing resources from hotter air within the data center by modeling a select placement of physical partitions within a data center region” as [Rasmussen et al. ‘414 (paragraph [0015], paragraph [0071], Fig. 4)] Examiner’s interpretation: Modeling the effect of a physical partition being placed within a data center to shield computer resources, is the same as modeling a partition that is at location within the data center, since this partition is be modeled as having an effect as a physical partition, since a simulation is taking place.  Also, the Examiner considers the changing of the layout of the equipment in the data center to be changing the airflow due to the modeled partition of each of the at least one modeled partition, since the layout of the data center is being changed based on whether the design is providing adequate cooling for the racks and the equipment installed in the racks;
“determine environmental requirements of equipment within the data center region” as [Rasmussen et al. ‘414 (paragraph [0015], paragraph [0153] –[0154], paragraph [0162] –[0163])] Examiner’s interpretation: The rack cooling performance is analyzed based on the geometric symmetry of the cluster of racks.  The examiner considers the cooling performance of the racks to be the environmental requirements of equipment, since the floor plan model includes a floor plan that indicates the location of the equipment enclosures and the indication of the cooling of the equipment; 
“model settings for the HVAC system based on the determined volume of the data center region, the environmental requirements of the equipment within the data center region and the Examiner’s interpretation: The rack cooling performance is analyzed based on the geometric symmetry of the cluster of racks.  The examiner considers the cooling performance of the racks to be the environmental requirements of equipment, since the floor plan model includes a floor plan that indicates the location of the equipment enclosures and the indication of the cooling of the equipment.  Also, as stated above the Examiner considers the results from the cooling analysis indicating that one or more devices and/or racks are not receiving adequate cool air as being the determination of thermal inefficiency of the modeled partition, since the one or more devices and/or racks are not meeting the cooling requirements;
Rasmussen et al., PTS, Morgan et al., Gao et al. and Rasmussen et al. ‘414 are analogous art because they are from the same field endeavor of analyzing the heating and cooling of a data center.
It would have been obvious to a person of ordinary skill in the art at the time of the applicant’s invention to modify the teachings of Rasmussen et al., PTS, Morgan et al. and Gao et al. by incorporating dynamically change a data center air flow due to the modeled partition of each of the at least one modeled partition location by modeling an effect of physical partitions being placed within the data center to shield computing resources within a data center region from hot-spots within the data center; determine environmental requirements of equipment within the data center region; model settings for the HVAC system based on the determined volume of the data center region, the environmental requirements of the equipment within the data center region and the thermal inefficiency of the modeled partition as taught by Rasmussen et al. ‘414 for the purpose of determining the cooling and power requirements of a data center.

While the combination of Rasmussen et al., PTS, Morgan et al., Gao et al. and Rasmussen et al. ‘414 teaches changing the layout of a data center, Rasmussen et al., PTS, Morgan et al., Gao et al. and Rasmussen et al. ‘414 do not explicitly disclose “update at least one of the overlaying, the receiving and the modeling after a predetermined time has expired; detect a change in temperature above a predetermined threshold in a specific region of the data center; perform another update of the thermal analysis of the data center in response to the detected change in temperature above the predetermined threshold in the specific region of the data center; detect an increased change in computational load of the computing resources above a predetermined threshold in the data center region”
Chardon et al. discloses “update at least one of the overlaying, the receiving and the modeling after a predetermined time has expired” as [Chardon et al. (paragraph [0017])] Examiner’s interpretation: The examiner considers the 3D scenes to be overlaying the thermal analysis on a map of the data center, since the 3D scenes allows the user to change the viewpoint or position that the 3D image is viewed.  The 3D image is an image of the data center;  
“detect a change in temperature above a predetermined threshold in a specific region of the data center” as [Chardon et al. (paragraph [0030])] Examiner’s interpretation: Variations above the safe range are shown in color gradations;
“perform another update of the thermal analysis of the data center in response to the detected change in temperature above the predetermined threshold in the specific region of the Examiner’s interpretation: As stated above in section 9 of the office action, it’s unclear how the updating of the thermal analysis of the data center is being performed a second time, when it wasn’t performed a first time.  The examiner considers there to be only one update being performed of the thermal analysis of the data center;
“detect an increased change in computational load of the computing resources above a predetermined threshold in the data center region” as [Chardon et al. (paragraph [0029] – [0031])] Examiner’s interpretation: The examiner also considers the temperature measurement above the safe operating range to be the predetermined threshold, since the temperature above the safe operating range will not have the data center functioning efficiently. This demonstrates that there is a detection of an increase change in the computational load of the computing resources above a predetermined threshold in the data center;
Rasmussen et al., Rasmussen et al. ‘414, Gao et al., Morgan et al. and Chardon et al. are analogous art because they are from the same field endeavor of monitoring a data center.
It would have been obvious to a person of ordinary skill in the art at the time of the applicant’s invention to modify the teachings of Rasmussen et al., Rasmussen et al. ‘414, Gao et al. and Morgan et al. by incorporating update at least one of the overlaying, the receiving and the modeling after a predetermined time has expired; detect a change in temperature above a predetermined threshold in a specific region of the data center; perform another update of the thermal analysis of the data center in response to the detected change in temperature above the predetermined threshold in the specific region of the data center; detect an increased change in computational load of the computing resources above a predetermined threshold in the data center region  as taught by Chardon et al. for the purpose of visualizing data of a data center.

While the combination of Rasmussen et al., Rasmussen et al. ‘414, Gao et al., Morgan et al. and Chardon et al. teaches dynamically modeling a modeled partition for each of the at least one modeled partition location in the data center to create a modeled data center region, Rasmussen et al., Rasmussen et al. ‘414, Gao et al., Morgan et al. and Chardon et al. do not explicitly disclose “dynamically control a location of an additional partition in the data center to be at a predetermined distance of the specific region of the data center; and dynamically control the HVAC system to supply cooling air at a specific temperature in the specific region based on the location of the additional partition in the data center; and dynamically control the HVAC system to supply the increased cooling air based on the modeled number of air conditioning units, the modeled amount of air conditioning tonnage, the modeled HVAC air flow rate, the modeled HVAC air flow temperature, and the modeled increased cooling air to thermodynamically balance the increased change in computational load above the predetermined threshold in the data center region”
Beitelmal et al. discloses “dynamically control a location of an additional partition in the data center to be at a predetermined distance of the specific region of the data center” as [Beitelmal et al. (paragraph [0015], paragraph [0018])];
“and dynamically control the HVAC system to supply cooling air at a specific temperature in the specific region based on the location of the additional partition in the data center.” as [Beitelmal et al. (paragraph [0018], paragraph [0031], paragraph [0037])];
Examiner’s interpretation: The positioning of the controllable partitions controls the cooling fluid movement between the zones of the data center.  Also, a computation fluid dynamics tool (FLOVENT) predicts the temperature variations of the data center, based on the fluid flows.  This demonstrates that there is a control operation of the Beitelmal reference that teaches the limitation shown above, since by controlling the placement of the CPs within the data center, the movement of the cooling fluid (e.g. air, other gases, liquid, etc.) is being controlled;
Rasmussen et al., Rasmussen et al. ‘414, Gao et al., Morgan et al., Chardon et al. and Beitelmal et al. are analogous art because they are from the same field endeavor of monitoring a data center.
It would have been obvious to a person of ordinary skill in the art at the time of the applicant’s invention to modify the teachings of Rasmussen et al., Rasmussen et al. ‘414, Gao et al., Morgan et al. and Chardon et al. by incorporating dynamically control a location of an additional partition in the data center to be at a predetermined distance of the specific region of the data center; and dynamically control the HVAC system to supply cooling air at a specific temperature in the specific region based on the location of the additional partition in the data center; and dynamically control the HVAC system to supply the increased cooling air based on the modeled number of air conditioning units, the modeled amount of air conditioning tonnage, 
The motivation for doing so would have been because Beitelmal et al. teaches that by activating a cooling device and controlling a partition that is to vary a supply of cooling fluid within a zone of the data center, the operational expenses to cool the heat generated by components contained in the racks of the data center are cheaper (Beitelmal et al. (paragraph [0004] – [0005]).
While the combination of Rasmussen et al., Rasmussen et al. ‘414, Gao et al., Morgan et al., Chardon et al. and Beitelmal et al. teaches modeling a partition in a data center Rasmussen et al., Rasmussen et al. ‘414, Gao et al., Morgan et al., Chardon et al. and Beitelmal et al. do not explicitly disclose “and the modeled partition comprises a modeled wall partition”
Chiang et al. discloses “and the modeled partition comprises a modeled wall partition.” as [Chiang et al. (Pg. 545, top of left column, lines 11-13, “Here Γ_i(x_i) means the feasible events, etc.”)] Examiner’s interpretation: By the entire HVAC system being modeled, demonstrates that a wall partition is being modeled.
Rasmussen et al., Rasmussen et al. ‘414, Gao et al., Morgan et al., Chardon et al. and Beitelmal et al. and Chiang et al. are analogous art because they are from the same field endeavor of analyzing the heating and cooling of a data center.
It would have been obvious to a person of ordinary skill in the art at the time of the applicant’s invention to modify the teachings of Rasmussen et al., Rasmussen et al. ‘414, Gao et al., Morgan et al., Chardon et al. and Beitelmal et al. by incorporating and the modeled partition 
The motivation for doing so would have been because Chiang et al. teaches that by designing a nonlinear controller in the heating and cooling subsystems, the event sequence can control the on/off event sequence of the system (Chiang et al. (Pg. 544, bottom of left column, “In this work we design a satisfactory, etc.”).
While the combination of Rasmussen et al., Rasmussen et al. ‘414, Gao et al., Morgan et al., Chardon et al. and Beitelmal et al. and Chiang et al. teaches detecting a change in temperature above a predetermined threshold in a specific region of the data center, Rasmussen et al., Rasmussen et al. ‘414, Gao et al., Morgan et al., Chardon et al. and Beitelmal et al. and Chiang et al. do not explicitly disclose “and the data center comprises a plurality of environmental sensors to determine an average temperature in the data center region.”
Bash et al. discloses “and the data center comprises a plurality of environmental sensors to determine an average temperature in the data center region.” as [Bash et al. (Col. 9 lines 52-58, “In addition, during the time period step, etc.”)];
Rasmussen et al., Rasmussen et al. ‘414, Gao et al., Morgan et al., Chardon et al. and Beitelmal et al., Chiang et al. and Bash et al. are analogous art because they are from the same field endeavor of analyzing the heating and cooling of a data center.
It would have been obvious to a person of ordinary skill in the art at the time of the applicant’s invention to modify the teachings of Rasmussen et al., Rasmussen et al. ‘414, Gao et al., Morgan et al., Chardon et al., Beitelmal et al. and Chiang et al. by incorporating and the data center comprises a plurality of environmental sensors to determine an average temperature in the 
The motivation for doing so would have been because Bash et al. teaches that by managing the environment of a data center, the ability to control the scheme design to enable efficient energy utilization by the data center can be accomplished (Bash et al. (Col. 2 lines 62-67, “Described herein are systems and methods for an, etc.”, Col. 3 lines 3-8, “In one embodiment, the actuators may be controlled, etc.”).

23.	Claims 9-13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ramussen et al. (U.S. PGPub 2007/0174024), online reference Data Center Floor Plans, written by PTS Data Center Solutions, Morgan et al. (U.S. PGPub 2009/0138313), Gao et al. (U.S. PGPub 2006/0250970), Rasmussen et al. (U.S. PGPub 2007/0038414), Chardon et al. (U.S. PGPub 2008/0269932), Beitelmal et al. (U.S. PGPub 2004/0109288), online reference Integration of Supervisory and Nonlinear Control for a Heating, Ventilating, and Air Conditioning System, written by Chiang et al. (from IDS dated 1/6/16), Bash et al. (U.S. Patent 7,676,280) in view of Morales (U.S. Patent (9,426,903).

With respect to claim 9, the combination of Rasmussen et al., Rasmussen et al. ‘414, Gao et al., Morgan et al., Chardon et al., Beitelmal et al.  and Chiang et al. discloses the method of claim 8 above, and Rasmussen et al. further discloses “wherein further comprising dynamically modeling a heating, ventilation and air conditioning (HVAC) system based on the overlaid thermal analysis and the at least one modeled partition location to provide a desired temperature in the model data center region” as [Rasmussen et al. (paragraph [0051] – [0052], Examiner’s interpretation: The parameters for the power and the cooling are measured.  The cooling and power parameters are used to determine the cooling and power analysis of the HVAC system, which is being modeled.  Also, the power consumed by computing type devices is converted to heat, such that the required cooling for a rack can be assumed to be equal to the power consumption of the rack;
“wherein the partition and HVAC modeling tool is further configured to model an HVAC system based on the overlaid thermal analysis to provide a desired temperature in the modeled data center region.” as [Rasmussen et al. (paragraph [0051] – [0052], paragraph [0054], paragraph [0057])] Examiner’s interpretation: As stated above in the 112 rejection, it is unclear how the dynamic modeling from the previous limitation and the modeling by the partition and HVAC modeling tool are different, since they both provide the same result of having a desired temperature in the modeled data center and the first limitation doesn’t state what is dynamically modeling the HVAC system.  The Examiner considers the system to model the HVAC system, since the both the partition and HVAC modeling tool are within the system.  The interpretation for this limitation is the same as the first limitation of the claim; 
While the combination of Rasmussen et al., Rasmussen et al. ‘414, Gao et al., Morgan et al., Chardon et al., Beitelmal et al. and Chiang et al. teaches dynamically modeling a modeled partition for each of the at least one modeled partition location in the data center, Rasmussen et al., Rasmussen et al. ‘414, Gao et al., Morgan et al., Chardon et al., Beitelmal et al. and Chiang et al. do not explicitly disclose “and wherein the modeled partition comprises flexible materials.”
Morales discloses “and wherein the modeled partition comprises flexible materials” as [Morales (Col. 6 lines 41-44, “Figs 2A, 2B and 2C illustrates one embodiment, etc.”, Col. 6 lines 59-64, “Flexible portion 182 may be made of a flexible material, etc.”)];

It would have been obvious to a person of ordinary skill in the art at the time of the applicant’s invention to modify the teachings of Rasmussen et al., Rasmussen et al. ‘414, Gao et al., Morgan et al., Chardon et al., Beitelmal et al. and Chiang et al. by incorporating and wherein the modeled partition comprises flexible materials as taught by Morales for the purpose of cooling computers in a data center.
The motivation for doing so would have been because Morales teaches that by having stacks that directs the cooling air from a rack mounted computer system to the openings in the ceiling, the ability to keep the cooling air carrying waste heat from the racking system segregated from the room ambient air in the computer room can be accomplished (Morales (Col. 1 line 41 – Col. 2 lines 1-9, “In many computer rooms, cooling air carrying, etc.”). 

With respect to claim 10, the combination of Rasmussen et al., Rasmussen et al. ‘414, Gao et al., Morgan et al., Chardon et al., Beitelmal et al., Chiang et al. and Morales discloses the method of claim 9 above, and Rasmussen et al. further discloses “wherein the modeling the HVAC system comprises modeling at least one HVAC system parameter.” as [Rasmussen et al. (paragraph [0014], paragraph [0051], paragraph [0052])] Examiner's interpretation:  Modeling the floor plan that indicates the location of each of the number of equipment enclosures and an indication of the remaining cooling capacity is displayed on the floor plan, demonstrates that a parameter of the HVAC system is being modeled, since the parameters of the HVAC system facilitate the operations of the temperature, airflow, humidity, and air filtering of the data center;
Examiner’s interpretation: The examiner considers the perforated floor tiles to be the diffusers, since the perforated floor tiles provide cooling air to the racks from under the raised floor.  Diffusers provide cooling air into the data center, see paragraph [0044] of the specification;

With respect to claim 11, the combination of Rasmussen et al., Rasmussen et al. ‘414, Gao et al., Morgan et al., Chardon et al., Beitelmal et al., Chiang et al. and Morales discloses the method of claim 10 above, and Rasmussen et al. further discloses Rasmussen et al. further discloses “wherein the at least one HVAC system parameter comprises: the number of air conditioning units; 
the amount of air conditioning tonnage; 
a partition material R value; 
a ceiling tile R value; 
a floor R value;
the HVAC air flow rate; 
the HVAC air flow temperature; 
“a number of diffusers” as [Rasmussen et al. (paragraph [0036], Fig. 1 item 114)] Examiner’s interpretation: The examiner considers the perforated floor tiles to be the diffusers, since the perforated floor tiles provide cooling air to the racks from under the raised floor.  Diffusers provide cooling air into the data center, see paragraph [0044] of the specification;
a degree of opening of the diffusers; 

and a diffuser orientation.

With respect to claim 12, the combination of Rasmussen et al., Rasmussen et al. ‘414, Gao et al., Morgan et al., Chardon et al., Beitelmal et al., Chiang et al. and Morales discloses the method of claim 11 above, and Rasmussen et al. further discloses “determine the desired temperature of the modeled data center region” as [Rasmussen et al. (paragraph [0051])] Examiner's interpretation: By the measured airflow through the floor tile being compared to the calculated airflow of the floor tile, demonstrates that a desired temperature for a region in the data center is determined, since if there is a difference in both of the values of the airflows by more than a predetermined threshold an indication or warning is given;
“and model at least one HYAC system parameter so that cooling provided by the HVAC system for the volume of the modeled data center region counteracts heat generated by the computing resources in the modeled data center region and maintains the modeled data center region at the desired temperature” as [Rasmussen et al. (paragraph [0051], paragraph [0052])] Examiner's interpretation: The airflow for a floor tile after equipment has been installed is measured. This demonstrates that a parameter is being measured, since the equipment that is in a new location of the data center is being modeled and the cooling and heating of that equipment has to be measured. Also, by modeling the equipment of the data center, the heating and cooling analysis goes into how the equipment is going to be able to function.

With respect to claim 13, the combination of Rasmussen et al., Rasmussen et al. ‘414, Gao et al., Morgan et al., Chardon et al., Beitelmal et al., Chiang et al. and Morales discloses the 
“and an area of the data center where a job is scheduled from an area of the data center not being utilized.”

24.	Claims 2-3 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ramussen et al. (U.S. PGPub 2007/0174024), Rasmussen et al. (U.S. PGPub 2007/0038414), Gao et al. (U.S. PGPub 2006/0250970), Morgan et al. (U.S. PGPub 2009/0138313), Chardon et al. (U.S. PGPub 2008/0269932), Beitelmal et al. (U.S. PGPub 2004/0109288) in view of Morales (U.S. Patent (9,426,903).

With respect to claim 2, the combination of Rasmussen et al., Rasmussen et al. ‘414, Gao et al., Morgan et al., Chardon et al. and Beitelmal et al. discloses the method of claim 1 above, and Rasmussen et al. further discloses “wherein the dynamically modeling the HVAC system parameter comprises: determining the desired temperature of the modeled data center region" as [Rasmussen et al. (paragraph [0051])] Examiner's interpretation: By the measured airflow through the floor tile being compared to the calculated airflow of the floor tile, demonstrates that a desired temperature for a region in the data center is determined, since if there is a difference in both of the values of the airflows by more than a predetermined threshold an indication or warning is given;
Examiner's interpretation: The airflow for a floor tile after equipment has been installed is measured. This demonstrates that a parameter is being measured, since the equipment that is in a new location of the data center is being modeled and the cooling and heating of that equipment has to be measured. Also, by modeling the equipment of the data center, the heating and cooling analysis goes into how the equipment is going to be able to function;
While the combination of Rasmussen et al., Rasmussen et al. ‘414, Gao et al., Morgan et al., Chardon et al. and Beitelmal et al. teaches dynamically modeling a modeled partition for each of the at least one modeled partition location in the data center, Rasmussen et al., Rasmussen et al. ‘414, Gao et al., Morgan et al., Chardon et al. and Beitelmal et al. do not explicitly disclose “and wherein the modeled partition comprises flexible materials.”
Morales discloses “and wherein the modeled partition comprises flexible materials” as [Morales (Col. 6 lines 41-44, “Figs 2A, 2B and 2C illustrates one embodiment, etc.”, Col. 6 lines 59-64, “Flexible portion 182 may be made of a flexible material, etc.”)];
Rasmussen et al., Rasmussen et al. ‘414, Gao et al., Morgan et al., Chardon et al., Beitelmal et al. and Morales are analogous art because they are from the same field endeavor of monitoring a data center.
It would have been obvious to a person of ordinary skill in the art at the time of the applicant’s invention to modify the teachings of Rasmussen et al., Rasmussen et al. ‘414, Gao et al., Morgan et al. and Chardon et al. by incorporating and wherein the modeled partition 
The motivation for doing so would have been because Morales teaches that by having stacks that directs the cooling air from a rack mounted computer system to the openings in the ceiling, the ability to keep the cooling air carrying waste heat from the racking system segregated from the room ambient air in the computer room can be accomplished (Morales (Col. 1 line 41 – Col. 2 lines 1-9, “In many computer rooms, cooling air carrying, etc.”). 

With respect to claim 3, the combination of Rasmussen et al., Rasmussen et al. ‘414, Gao et al., Morgan et al., Chardon et al., Beitelmal et al. and Morales discloses the method of claim 2 above, and Rasmussen et al. further discloses “wherein the at least one HVAC system parameter comprises: the number of air conditioning units; 
the amount of air conditioning tonnage; 
a partition material R value; 
a ceiling tile R value; 
a floor R value;
the HVAC air flow rate; 
the HVAC air flow temperature; 
“a number of diffusers” as [Rasmussen et al. (paragraph [0036], Fig. 1 item 114)] Examiner’s interpretation: The examiner considers the perforated floor tiles to be the diffusers, since the perforated floor tiles provide cooling air to the racks from under the raised floor.  Diffusers provide cooling air into the data center, see paragraph [0044] of the specification;
a degree of opening of the diffusers; 

and a diffuser orientation.

25.	Claims 17-20  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ramussen et al. (U.S. PGPub 2007/0174024), Rasmussen et al. (U.S. PGPub 2007/0038414), Gao et al. (U.S. PGPub 2006/0250970), Morgan et al. (U.S. PGPub 2009/0138313), Chardon et al. (U.S. PGPub 2008/0269932), Beitelmal et al. (U.S. PGPub 2004/0109288), online reference Integration of Supervisory and Nonlinear Control for a Heating, Ventilating, and Air Conditioning System, written by Chiang et al. (from IDS dated 1/6/16) in view of Sharma (U.S. PGPub 2003/0200050).

With respect to claim 17, the combination of Rasmussen et al., Rasmussen et al. ‘414, Gao et al., Morgan et al., Chardon et al., Beitelmal et al. and Chiang et al. discloses the method of claim 16 above.
While the combination of Rasmussen et al., Rasmussen et al. ‘414, Gao et al., Morgan et al., Chardon et al., Beitelmal et al. and Chiang et al. teaches having cooling airflow for racks and equipment within racks of a data center, Rasmussen et al., Rasmussen et al. ‘414, Gao et al., Morgan et al., Chardon et al., Beitelmal et al. and Chiang et al. do not explicitly disclose “wherein the cooler air is circulated between the data center hot spots.”
Sharma discloses “wherein the cooler air is circulated between the data center hot spots.” as [Sharma (paragraph [0027])];

It would have been obvious to a person of ordinary skill in the art at the time of the applicant’s invention to modify the teachings of Rasmussen et al., Rasmussen et al. ‘414, Gao et al., Morgan et al., Chardon et al., Beitelmal et al. and Chiang et al. by incorporating wherein the cooler air is circulated between the data center hot spots as taught by Sharma for the purpose of controlling atmospheric conditions within a building.
The motivation for doing so would have been because Sharma teaches that by supplying a conditioned fluid inside a building and sensing one or more atmospheric parameters in various locations inside the building, the ability to adjust the temperature distribution within a data center can be accomplished (Sharma [0006] – [0007]).

With respect to claim 18, the combination of Rasmussen et al., Rasmussen et al. ‘414, Gao et al., Morgan et al., Chardon et al., Beitelmal et al. and Chiang et al. and Sharma discloses the method of claim 17 above, and Sharma further discloses “wherein the circulating the cooler air between the data center hot spots reduces a strain on the HVAC system.” as [Sharma (paragraph [0027])] Examiner’s interpretation: The Examiner considers the increase in fluid for locations of the data center where there are pattern differentials outside of a predetermined acceptable range as being reducing the strain on a HVAC system, since if the pattern differentials are within a predetermined acceptable range, the cooling fluid is not increased;

With respect to claim 19, the combination of Rasmussen et al., Rasmussen et al. ‘414, Gao et al., Morgan et al., Chardon et al., Beitelmal et al. and Chiang et al. and Sharma discloses the method of claim 17 above, and Rasmussen et al. ‘414 further discloses “wherein the partition is not placed within the data center until a modeling of its placement and an effect of its placement is performed.” as [Rasmussen et al. ‘414 (paragraph [0070] – [0071], paragraph [0074], Fig. 4)];

With respect to claim 20, the combination of Rasmussen et al., Rasmussen et al. ‘414, Gao et al., Morgan et al., Chardon et al., Beitelmal et al., Chiang et al.  and Sharma discloses the method of claim 17 above, and Rasmussen et al. ‘414 further discloses “wherein the shielding the computing resources from hotspots within the data center comprises semi-enclosing the computing resources with the partitions.” as [Rasmussen et al. ‘414 (paragraph [0071], Fig. 4)] Examiner’s interpretation: The Examiner considers the changing of the layout of the data center to be the semi-enclosing of the computing resources with the partitions, since the changing of the layout results in there being adequate cooling for the devices and/or racks and the semi0enclosing of the computing resources with the partitions is to improve the temperatures in the data center, see paragraph [0032] of the specification.
“and the modeled partition extends an entire distance between the walls of the data center to compartmentalize the data center in view of the thermal analysis of the data center, a size of the data center, a number of temperature sensitive computing resources of the computing resources in the data center, the locations of the temperature sensitive computing resources within the data center, a number of non-temperature sensitive computing resources of the computing resources in the data center, the locations of the non-high-temperature sensitive 
“wherein the modeled partition includes a plurality of modeled partitions including modeled partitions arranged at some angle between a horizontal axis and a vertical axis with respect to one another.” as [Rasmussen et al. (paragraph [0036], paragraph [0045] – [0046], paragraph [0048], Figs. 2 and 8)] Examiner’s interpretation: The examiner notes that the phrase “some angle” is not defined within the claims.  The equipment of the facility (data center) is modeled by a room model.  By modeling the data center and having equipment of the data center placed within different locations of the data that are vertical and horizontal, demonstrates they are arranged at some angel between the horizontal and vertical axis;

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD E COTHRAN whose telephone number is (571)270-5594.  The examiner can normally be reached on 9AM -6:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar F Fernandez Rivas can be reached on (571)272-2589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128